                 Case 1:11-cv-09102-ER Document 173 Filed 08/26/21 Page 1 of 1




GEORGIA M. PESTANA                          THE CITY OF NEW YORK                                   JOHN SCHEMITSCH
Corporation Counsel                                                                                         Senior Counsel
                                           LAW DEPARTMENT                                           Phone: (646) 740-1295
                                                                                                       Fax: (212) 356-3509
                                               100 CHURCH STREET                                    jschemit@law.nyc.gov
                                               NEW YORK, NY 10007


                                                                              August 26, 2021
                                          Defendants' request for an extension to September 20, 2021 for
       VIA ECF                            the parties' joint pre-trial statement is granted.
       Honorable Edgardo Ramos
       United States District Judge       It is SO ORDERED.
       Southern District of New York                                                           .
       40 Foley Square                                                       08/26/2021
       New York, New York 10007

               Re:    Lindsey v. Butler, et al., 11-cv-9102 (ER)

       Your Honor:

                       I am a Senior Counsel in the office of Georgia M. Pestana, Corporation Counsel
       of the City of New York, representing defendants Detective Butler and Detective Werner in the
       above-referenced matter. Defendants write respectfully to request a twenty-one day extension
       for the parties to file the joint pre-trial statement pursuant to Your Honor’s Individual Practices,
       from August 30, 2021 to September 20, 2021. Plaintiff does not oppose this request.

                      This case is set for trial beginning on November 1, 2021. Defendants request this
       extension due to the undersigned’s computer system being updated, as well as other case
       commitments. This brief extension of time would allow the parties to complete the joint pre-trial
       statement and any necessary meet and confer requirements.

                      Thank you for your consideration herein.

                                                            Respectfully submitted,

                                                                   /s/
                                                            John Schemitsch
                                                            Senior Counsel

       cc:     Susman Godfrey LLP (VIA ECF)
